Title: To Thomas Jefferson from William Radford, 19 November 1822
From: Radford, William
To: Jefferson, Thomas


Dear Sir
Bedford
Nov 19th 1822
Having had some conversation with your grandson Mr Thomas J Randolph, respecting the title to the land conveyed, to Mr Yancey and myself, by you and Mr Bankhead, and not understanding precisely how the title has been deduced, I have taken the liberty of writing to you upon the subject, for the purpose of obtaining from you such information, as may apprise us of the true state of our right—I have understood that the land originally belonged to Mr Wales, and that the title came to you by marriage with his daughter, but in what manner, I have not been informed. If the legal title be in yourself, then there can be no difficulty, but if it was in Mrs Jefferson, it would then vest in your daughter Mrs Randolph and your grandson Mr Eppes, from whom, releases could be obtained if necessary. Feeling entire confidence in yourself I have never thought it necessary to investigate the title to the land and only ask now for information on the Subject, being satisfied, that everything right and proper, has been, or will be done by you. I was much concerned to hear by Mr Randolph the accident that has befallen you and hope that you may speedily recover from it. As soon as your health and convenience will permit, you will much oblige me by writing to me on the above subject Be pleased to accept the assurance of my highest rispectWm Radford